            Case 1:19-cv-00149-JL Document 97 Filed 04/30/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                                         for the
                              DISTRICT OF NEW HAMPSHIRE


CAROLINE CASEY and MAGGIE
FLAHERTY

           Plaintiffs,

    v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

           Defendants.

                                                    Consolidated Case No.: 1:19-cv-00149-JL
NEW HAMPSHIRE DEMOCRATIC
PARTY, By Raymond Buckley, Chair

           Plaintiff,

    v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

           Defendants.



                                PROPOSED PRETRIAL PLAN

         The parties have conferred and jointly propose the following plan for pretrial disclosures

required by Fed. R. Civ. P. 26(a)(3) and Local Rule 16.2.
             Case 1:19-cv-00149-JL Document 97 Filed 04/30/20 Page 2 of 5



                              Scheduling Designation                                             Proposed Deadline

    Witness Lists                                                                         5/15/2020

    Designations of Depositions                                                           5/15/2020

    Exhibit Lists                                                                         5/15/2020

    Assented to Statement of Case and Stipulated Facts                                    5/21/2020

    Written Waiver of Claims and Defenses                                                 5/15/2020

    Statement regarding JERS                                                              N/A

    Itemized Statement of Special Damages                                                 N/A

    Statement of Claim of Attorney’s Fees                                                 5/15/2020

    Request for View                                                                      N/A

    Estimate of Length of Trial                                                           5/15/2020

    Requests For Jury Instructions                                                        N/A

    Trial Memoranda and/or Requests for Findings of Fact and Rulings of Two weeks after trial

    Law1

    Motions in Limine                                                                     5/15/2020

    Proof of Special Damages                                                              N/A

    Use of JERS Motions                                                                   N/A

    Trial                                                                                 Week of 5/26/2020




1Parties will submit either a trial memorandum or requests for findings of facts and rulings of law, unless this Court
has a particular preference for one, the other, or both.

                                                          2
           Case 1:19-cv-00149-JL Document 97 Filed 04/30/20 Page 3 of 5



        The parties reserve the right to revisit the proposed pretrial plan and seek relief from the

plan if an opinion from the New Hampshire Supreme Court is not released sufficiently in advance

of trial or to revisit the proposed pretrial plan in light of the contents of any such opinion.




                                                   3
          Case 1:19-cv-00149-JL Document 97 Filed 04/30/20 Page 4 of 5



                                    Respectfully submitted,

                                    CAROLINE CASEY AND MAGGIE FLAHERTY,

                                    By and through their attorneys affiliated with the
                                    American Civil Liberties Union of New Hampshire
                                    Foundation and the American Civil Liberties Union
                                    Foundation,

Dated: April 30, 2020                /s/ Henry R. Klementowicz
                                    Gilles R. Bissonnette (N.H. Bar No. 265393)
                                     Henry R. Klementowicz (N.H. Bar No. 21177)
                                    AMERICAN CIVIL LIBERTIES UNION OF NEW
                                     HAMPSHIRE FOUNDATION
                                    18 Low Avenue
                                    Concord, NH 03301
                                    Tel.: 603.224.5591
                                    gilles@aclu-nh.org
                                    henry@aclu-nh.org

                                    Julie A. Ebenstein, pro hac vice
                                    Theresa Lee, pro hac vice
                                    Dale E. Ho, pro hac vice
                                    AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                                    Voting Rights Project
                                    125 Broad Street, 18th Floor
                                    New York, NY 10004
                                    Tel.: 212.549.2500
                                    jebenstein@aclu.org
                                    dho@aclu.org


                                    AND

                                     Respectfully submitted,

                                     NEW HAMSPHIRE DEMOCRATIC PARTY,
                                     By Raymond Buckley, its chair

                                     By its attorney,

Dated: April 30, 2020                /s/ Henry R. Klementowicz for
                                    William E. Christie
                                    NH Bar # 11255
                                    S. Amy Spencer
                                    NH Bar # 266617

                                        4
          Case 1:19-cv-00149-JL Document 97 Filed 04/30/20 Page 5 of 5



                                            James J. Armillay, Jr.
                                            NH Bar # 271651
                                            Shaheen & Gordon, P.A.
                                            107 Storrs Street
                                            P.O. Box 2703
                                            Concord, NH 03302-2703
                                            (603) 225-7262

                                             AND

                                             Respectfully submitted,

                                             WILLIAM M. GARDNER, Secretary of
                                             State of the State of New Hampshire,
                                             in his official capacity, et al.,

                                             By their attorney,

                                             Gordon J. MacDonald
                                             Attorney General

Dated: April 30, 2020                        /s/ Anthony Galdieri
                                            Seth M. Zoracki, Bar No. 267887
                                            Assistant Attorney General
                                            Anthony J. Galdieri, Bar No. 18594
                                            Senior Assistant Attorney General
                                            Samuel R. V. Garland, Bar No. 266273
                                            Attorney
                                            Anne Edwards, Bar No. 6836
                                            Associate Attorney General
                                            New Hampshire Department of Justice
                                            33 Capitol Street
                                            Concord, NH 03301
                                            (603) 271-3650

                                CERTIFICATE OF SERVICE

       The undersigned certifies that he has electronically has served this pleading on all counsel

of record through the court’s ECF system.


 Dated: April 30, 2020                         /s/ Henry R. Klementowicz
                                               Henry R. Klementowicz




                                                5
